Citation Nr: 1630283	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  15-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from March 1976 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased rating for the service-connected skin disability has been raised by the record in a November 2014 Veteran statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Note that this was received prior to the change in law that required specific claims forms be used; therefore, informal claims were still accepted in November 2014.  The Board notes this issue was referred to the AOJ in the July 2015 remand, but has not yet been adjudicated. Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends she is entitled to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, as a result of an in-service sexual assault or as secondary to a service-connected skin and/or gastrointestinal disability. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Regretfully, another remand is necessary to comply with the Board's July 2015 remand directives.

The matter was previously before the Board in July 2015, on remand the AOJ was directed to obtain all outstanding VA, private treatment and Social Security Administration (SSA) records and afford the Veteran another VA examination. Notification of such was sent to the Veteran in October 2015. See October 9, 2015 VA correspondence. SSA records and identified private treatment records have been associated with the claims file. VA treatment records from January 2008 to August 2009, September 2013 to April 2014, and April 2015 to July 2015 have been associated with the claims file. However, treatment records from VA Sierra Nevada Health Care System Reno from 2004 to 2005 have not been associated with the claims file. The case must again be remanded, so identified VA records can be obtained, as it does not comply with the July 2015 directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran was provided a VA examination in October 2015. The examiner diagnosed the Veteran with unspecified depressive disorder with anxiety and an unspecified personality disorder with border personality characteristics. See October 2015 VA examination. The examiner indicated that it was less likely than not that the Veteran's depressive disorder is related to military service. The examiner noted the Veteran's claimed onset of symptoms was after a work related accident in 2011. As to secondary service connection, the examiner found it was less likely than not that the Veteran's depressive disorder is related to or caused by her service-connected skin disability or gastrointestinal disability. The examiner found the records consistently noted the Veteran's depression and anxiety symptoms as secondary to other factors, and were not present until well after active service. Id. However, the examination was inadequate because the examiner failed to address the Veteran's and family member's competent and credible lay statements regarding behavioral changes after manifestation of her skin disability in service and since. As the VA examination is inadequate and therefore does not comply with the July 2015 remand directives, the case must again be remanded. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran testified and her representative provided written correspondence that she received treatment at VA Sierra Nevada Health Care System Reno in 1984, and such is related to her current claim. See June 2015 hearing transcript, pg. 18. Further, VA treatment records and an opinion from the Minneapolis VAMC from June 2016, has been associated with the claims file. These records were listed as being 57 pages however only pages 1 to 14 have been associated with the Veteran's claim file and the remainder of these treatment records are not associated with the claims file. As the Veteran has identified potentially relevant treatment records relating to her depressive disorder, a remand is necessary so appropriate attempts can be made to locate and obtain these records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records from the VA Sierra Nevada Health Care System Reno from 2004 to 2005, and from Minneapolis VAMC from July 2015 forward.

2. After completing the above development, refer the case to the VA examiner who provided the October 2015 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. 

a. Is it at least as likely as not (a fifty percent probability or greater) that any psychiatric disorder, to include depressive disorder and anxiety, is related to service?

 b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed psychiatric disorder was caused by her service-connected skin disability and/or gastrointestinal disability?

The examiner's attention is directed to the November 1999 VA examination, noting psychological distress secondary to the Veteran's skin disability. See VBMS, document labeled VA Examination, receipt date of November 9, 1999. In addition, the April 2008 medical opinion, noting symptoms of a gastrointestinal disability which are distressing. See VBMS, document labeled Medical Treatment Record-Government Facility, receipt date May 1, 2008.

c. If the service-connected skin disability or gastrointestinal disability did not cause the Veteran's acquired psychiatric disorder, is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by the Veteran's skin disability and/or gastrointestinal disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the acquired psychiatric disability by the service-connected disability or disabilities. 

Review of the entire claims file is required; however, attention is invited to the Veteran's and family member's lay statements specifically, the March 2014 and July 2014 statements from the Veteran's sisters noting behavioral changes after manifestation of her skin disability. See VBMS, document labeled, VA 21-4138 Statement in Support of Claim, receipt date of July 15, 2014 and see also VBMS, document labeled, VA 21-4138 Statement in Support of Claim, receipt date April 7, 2014.  Also, the June 24, 2016 VA psychiatric opinion, noting a relationship between the Veteran's current depressive disorder and active service should be discussed. See VBMS, document labeled, Medical Treatment Record-Government Facility, receipt date of June 27, 2016.  

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

